DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 3/23/2021. Claims 1, 4-6, 9, and 11-13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US Pub. No. 2013/0215844) in view of Lee et al. (US Pub. No. 2015/0351085) in view of Thomas et al. (US Pub. No. 2013/0272151).
claim 1, Seol discloses a mobile communication system (figure 3) comprising:
	a single base station provided with a plurality of antenna ports (see figure 3 base stations 200 with multiple antenna ports transmitting plurality of beams. Figure 4 shows plurality of antenna ports for antenna 1 to N of base station supporting MIMO and beamforming); and
a terminal that executes radio communication with the single base station (see figure 3; UE 210-230 are in communication with base station 200),
	wherein the single base station transmits, to the terminal, a plurality of beams corresponding to a plurality of precoded reference signals (see figure 3: TxBeam 0 to N-1; paragraph 43: BS 200 transmits a reference signal through each transmit beam. Figure 4 shows a precoder 408 for base station and paragraphs 46 and 47) for measuring channels (figure 9B; paragraph 100) in a single cell (paragraphs 43 and 100. Figure 1 single cell 10), and 
wherein, the terminal receives the plurality of beams (figure 9B step 912; paragraph 100) and selects, from the plurality of beams (figure 9B step 914; paragraph 100) and transmits, to the single base station, one or more beam (paragraphs 43 and 100: MS 210 measure channel quality for each transmit beam… and the MS reports the best BS transmit beam (paragraph 100) or figure 2 RxBeam 1);
wherein the single base station transmits, in the single cell (paragraphs 43 and 100. Figure 1 single cell 10) the plurality of precoded reference signals for measuring channels corresponding to the plurality of beams (paragraphs 43 and 100).

 wherein the single base station transmits to the terminal, information indicating a density for frequency multiplexing; wherein the single base station transmits, to the terminal, information indicating a density for frequency multiplexing is configured for each of the plurality of reference signals for measuring the channels.
	In the same field of endeavor, Lee teaches wherein the base station multiplexes the plurality of reference signals for measuring channels in a user specific region (figure 5a: symbol 401-406 positions which is CSI-RS resources; paragraphs 67, 68, 69, 70, and 107: central control device 330 (base station 330 in figure 4; paragraphs 58 and 59) multiplexes the plurality of CSI-RS for measuring channels in a user specific region (paragraph 69: region/area near terminal 302 to allow terminal 302 to perform measurement of said region/area); 
wherein the single base station transmits, to the terminal, information indicating a density for frequency multiplexing; wherein the single base station transmits, to the terminal, information indicating a density for frequency multiplexing are configured for each of the plurality of reference signals for measuring the channels  (figure 5a: symbol 401-406 positions, which are CSI-RS resources; paragraphs 67, 68, 69, 70, and 107. The base station transmits to terminal frequency multiplex position information 401-406 which is CSI reference signal resources. The information indicating a density for frequency multiplexing are positions of CSI-RS 401-406 in figure 5a which shows how close the reference signals are positioned to each other in frequency which indicate subcarrier/frequency density multiplex).

	The motivation would have been for measuring downlink signal strength in said specific user area/region (paragraph 69).
	Seol does not teach a base station transmits to a terminal information indicating a code division multiplexing (CDM) sequence for code spreading, and wherein the information indicating CDM sequence for code spreading is configured for each of the plurality of reference signals for measuring the channels.
	However, in the same field of endeavor, Thomas discloses a base station transmits to a terminal information indicating a code division multiplexing (CDM) sequence for code spreading, and wherein the information indicating CDM sequence for code spreading is configured for each of the plurality of reference signals for measuring the channels (figure 14; paragraphs 134-136 and 142: base station transmits CDM sequence information to terminals. Reference signals (CSI-RS) are with different CDM code sequences. Different code sequence for different reference signal, thus, code spreading).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Seol a base station transmits to 
	The motivation would have been for elevation and azimuth measurements and feedbacks.

	Regarding claim 6, Seol discloses a single base station comprising:
	a transmitter (figure 11 transmitter) including a plurality of antenna ports (see figure 4: MIMO base station with plurality of antenna ports for antenna 1 to N) that transmits a plurality of beams corresponding to a plurality of precoded reference signals (Figure 4 shows a precoder 408 for base station and paragraphs 46 and 47. See figure 3: TxBeam 0 to N-1; paragraph 43: BS 200 transmits a reference signal through each transmit beam) for measuring channels (figure 9B; paragraph 100) in a single cell (paragraphs 43 and 100. Figure 1 single cell 10); and
	a receiver (figure 11 receiver) that receives a receiving result of the plurality of beams from the terminal (paragraphs 43 and 100: MS 210 measure channel quality for each transmit beam… and the MS reports the best BS transmit beam information includes, for examples, at least one BS transmit beam index (paragraph 100), and that controls the precoding unit based on the receiving result to cause the first beam to track the terminal (paragraph 110);
wherein the single base station transmits the plurality of precoded reference signals for measuring channels corresponding to the plurality of beams (paragraphs 43 and 100).

 wherein the single base station transmits to the terminal, information indicating a density for frequency multiplexing; wherein the single base station transmits, to the terminal, information indicating a density for frequency multiplexing is configured for each of the plurality of reference signals for measuring the channels.
	In the same field of endeavor, Lee teaches wherein the base station multiplexes the plurality of reference signals for measuring channels in a user specific region (figure 5a: symbol 401-406 positions which is CSI-RS resources; paragraphs 67, 68, 69, 70, and 107: central control device 330 (base station 330 in figure 4; paragraphs 58 and 59) multiplexes the plurality of CSI-RS for measuring channels in a user specific region (paragraph 69: region/area near terminal 302 to allow terminal 302 to perform measurement of said region/area); 
wherein the single base station transmits, to the terminal, information indicating a density for frequency multiplexing; wherein the single base station transmits, to the terminal, information indicating a density for frequency multiplexing are configured for each of the plurality of reference signals for measuring the channels  (figure 5a: symbol 401-406 positions, which are CSI-RS resources; paragraphs 67, 68, 69, 70, and 107. The base station transmits to terminal frequency multiplex position information 401-406 which is CSI reference signal resources. The information indicating a density for frequency multiplexing are positions of CSI-RS 401-406 in figure 5a which indicate subcarrier/frequency density multiplex).

	The motivation would have been for measuring downlink signal strength in said specific user area/region (paragraph 69).
	Seol does not teach a base station transmits to a terminal information indicating a code division multiplexing (CDM) sequence for code spreading, and wherein the information indicating CDM sequence for code spreading is configured for each of the plurality of reference signals for measuring the channels.
	However, in the same field of endeavor, Thomas discloses a base station transmits to a terminal information indicating a code division multiplexing (CDM) sequence for code spreading, and wherein the information indicating CDM sequence for code spreading is configured for each of the plurality of reference signals for measuring the channels (figure 14; paragraphs 134-136 and 142: base station transmits CDM sequence information to terminals. Reference signals (CSI-RS) are with different CDM code sequences).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Seol a base station transmits to a terminal information indicating a code division multiplexing (CDM) sequence for code 
	The motivation would have been for elevation and azimuth measurements and feedbacks.

Regarding claims 9, Seol discloses terminal (figure 11) comprising: 
a receiver (figure 11 receiver) that receives a plurality of a beams corresponding to a plurality of reference signals (see figure 3: TxBeam 0 to N-1; paragraph 43: BS 200 transmits a reference signal through each transmit beam) for measuring channels from a single base station (figure 9B; paragraph 100) in a single cell (paragraphs 43 and 100. Figure 1 single cell 10); 
	a transmitter that selects one or more beams from the plurality of beams that reports the one or more beams to the base station (paragraphs 43 and 100: MS 210 measure channel quality for each transmit beam… and the MS reports the best BS transmit beam information includes, for examples, at least one BS transmit beam index (paragraph 100);
wherein the single base station transmits the plurality of precoded reference signals for measuring channels corresponding to the plurality of beams (paragraphs 43 and 100).
	Seol does not teach wherein the single base station multiplexes the plurality of reference signals for measuring channels in a user specific region;
 wherein the single base station transmits to the terminal, information indicating a density for frequency multiplexing; wherein the single base station transmits, to the 
	In the same field of endeavor, Lee teaches wherein the base station multiplexes the plurality of reference signals for measuring channels in a user specific region (figure 5a: symbol 401-406 positions which is CSI-RS resources; paragraphs 67, 68, 69, 70, and 107: central control device 330 (base station 330 in figure 4; paragraphs 58 and 59) multiplexes the plurality of CSI-RS for measuring channels in a user specific region (paragraph 69: region/area near terminal 302 to allow terminal 302 to perform measurement of said region/area); 
wherein the single base station transmits, to the terminal, information indicating a density for frequency multiplexing; wherein the single base station transmits, to the terminal, information indicating a density for frequency multiplexing are configured for each of the plurality of reference signals for measuring the channels  (figure 5a: symbol 401-406 positions, which are CSI-RS resources; paragraphs 67, 68, 69, 70, and 107. The base station transmits to terminal frequency multiplex position information 401-406 which is CSI reference signal resources. The information indicating a density for frequency multiplexing are positions of CSI-RS 401-406 in figure 5a which indicate subcarrier/frequency density multiplex).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Seol wherein the single base station multiplexes the plurality of reference signals for measuring channels in a user specific region;  wherein the single base station transmits to the terminal, information indicating a density for frequency multiplexing; wherein the single base station 
	The motivation would have been for measuring downlink signal strength in said specific user area/region (paragraph 69).
	Seol does not teach a base station transmits to a terminal information indicating a code division multiplexing (CDM) sequence for code spreading, and wherein the information indicating CDM sequence for code spreading is configured for each of the plurality of reference signals for measuring the channels.
	However, in the same field of endeavor, Thomas discloses a base station transmits to a terminal information indicating a code division multiplexing (CDM) sequence for code spreading, and wherein the information indicating CDM sequence for code spreading is configured for each of the plurality of reference signals for measuring the channels (figure 14; paragraphs 134-136 and 142: base station transmits CDM sequence information to terminals. Reference signals (CSI-RS) are with different CDM code sequences).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Seol a base station transmits to a terminal information indicating a code division multiplexing (CDM) sequence for code spreading, and wherein the information indicating CDM sequence for code spreading is configured for each of the plurality of reference signals for measuring the channels.
	The motivation would have been for elevation and azimuth measurements and feedbacks.

claim 4, all limitations in claim 1 are disclosed above. Seol further teaches wherein the terminal multiplexes, in a positive acknowledgement or in a negative acknowledgement and report, the beam index selected upon receiving the plurality of beams (paragraph 100-102, 109,110: terminal transmits report and ACK/NACK to base station).
Regarding claim 5, all limitations in claim 1 are disclosed above. Seol further teaches wherein the base station configures a plurality of beam streams for the terminal, and executes beam tracking for the respective beam streams (paragraph 110: beam tracking), and wherein the terminal causes information that collectively indicates tracking states of the plurality of beam streams to be included in feedback information, and the terminal transmits the information (paragraph 110: beam tracking procedures).
Regarding claims 11, 12, and 13, all limitations in claims 1, 6, and 9 are disclosed above. Seol does not teach but Lee discloses wherein the single base station transmits, to the terminal, information indicating a frequency multiplexed position (figure 5a: symbol 401-406 positions which are CSI-RS resources; paragraphs 67, 68, 69, 70, and 107. The base station transmits to user equipment frequency multiplex position 401-406 which is CSI reference signal resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Seol wherein the single base station transmits, to the terminal, information indicating a frequency multiplexed position	The motivation would have been for measuring downlink signal strength in said specific user area/region (paragraph 69).

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
In pages 7-8 of Remark, the Applicant argues that Lee does not teach a single base station transmits to terminal information indicating a density for frequency multiplexing, the density for frequency multiplexing for each of the plurality of reference signals. Examiner respectfully disagrees.
Lee discloses a single base station transmits to terminal information indicating a density for frequency multiplexing, the density for frequency multiplexing for each of the plurality of reference signals (figure 5a: symbol 401-406 positions, which are CSI-RS resources; paragraphs 67, 68, 69, 70, and 107. The base station transmits to terminal frequency multiplex position information 401-406 which is CSI reference signal resources. The information indicating a density for frequency multiplexing is interpreted as positions of CSI-RS 401-406 in figure 5a which shows how close the reference signals are positioned to each other in frequency which indicate subcarrier/frequency density multiplex). Thus, Lee is determined to teach the claimed limitation.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references in page 9 of Remark, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Seol discloses transmitting plurality of reference signals corresponding to a plurality of beam, in a single cell, for measuring channels. Seol does not disclose multiplexing and measuring channels in a user specific region.  However, this limitation is disclosed by Lee. Furthermore, Thomas discloses CDM information for code spreading. The rationale and motivation are shown in the 35 U.S.C. 103 rejection section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yi et al. (US Pat. No. 9,571,248) discloses frequency density of reference signal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466